Citation Nr: 1205586	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  05-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the claimed disability.

This matter was previously remanded by the Board in August 2008 and June 2010 for additional development. That development has been completed, and the case is once again before the Board for appellate review.

The Veteran recently submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Left hip degenerative joint disease, status post total hip arthroplasty, is etiologically related to service-connected degenerative joint disease of the right knee.



CONCLUSION OF LAW

Left hip degenerative joint disease, status post total hip arthroplasty, is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

C.  Evidence

Service treatment records are negative for any complaints, treatment, or diagnoses related to a left hip disability.  The Veteran underwent a December 1961 enlistment examination and a January 1965 separation examination.  No relevant abnormalities were noted.

Private treatment records dated April 2000 reflect a diagnosis of severe degenerative joint disease of the left hip.  The Veteran underwent a left total hip arthroplasty.

In an April 2004 statement, the Veteran stated that his right knee injury in service caused wear and tear on his left hip, which was replaced in 2000.

A VA examination in November 2004 reflects a diagnosis of left hip, status post total hip prosthesis.  No opinion regarding etiology was offered.

A February 2005 x-ray revealed components of the total hip arthroplasty, without evidence of fracture or dislocation.  The sacroiliac joints showed relatively mild degrees of degenerative change.  

The Veteran submitted a January 2006 statement from two friends, as well as a September 2008 statement from his brother, in support of his claim.  Collectively, they stated that the Veteran injured his right knee during service.  After he returned home, he only had marginal athletic ability.  Prior to service, he was a top athlete.  Over the years, his posture and gait had deteriorated.  He started to limp and lean to one side, which lead to the replacement of his left hip.

The Veteran underwent an additional VA examination in January 2010.  He was diagnosed with bilateral hip replacements secondary to degenerative joint disease.  Again, no opinion on etiology was offered.  However, a supplemental opinion was obtained in August 2010.  The examiner stated that she could not opine as to whether the Veteran's left hip disorder was proximately due to, or aggravated by, his service-connected right knee disorder without resorting to mere speculation.  She stated that due to the similarity of degeneration in both knees and both hips, and due to the fact that she was unable to observe any gait abnormalities that may have been present before the bilateral knee and hip replacement surgeries were completed, the limits of medical knowledge had been exhausted regarding a possible etiology between a right knee disorder and left hip disorder.

 The Veteran also submitted a July 2010 opinion from Dr. S.J.B, a chiropractor.  He indicated that he had reviewed the Veteran's records, and noted that the Veteran had a right leg length deficiency of 20 millimeters.  He stated that it was more likely than not that the Veteran's right knee injury in service was a direct cause, or contributed to, this leg length inequality.  A May 1999 x-ray revealed the inequality.  Over the years, this progressed and had a significant contribution to the mechanical destruction of the bilateral hips and left knee.  He cited to Friberg's study from the 1980's, which noted that a leg length inequality greater than 10 millimeters might predispose an individual to degenerative joint disease.  The study noted that 79 percent of those with such leg length inequalities had hip pain that occurred on the "long" side.

Finally, the Veteran submitted an October 2010 opinion from Dr. J.A.K., who stated that it was at least as likely as not that the injuries sustained by the Veteran in service contributed to the development of arthritic changes in his hip and knee joints.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for left hip degenerative joint disease, status post total hip arthroplasty, is warranted.

The Board notes that there are several opinions addressing the etiology of the Veteran's left hip disorder.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the August 2010 opinion of the VA examiner was unable to address etiology without resorting to speculation.  Inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service or service-connected disability.  Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  Rather, where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

The Board also notes that while Dr. J.A.K. concluded that the Veteran's service injuries contributed to his current arthritis, he did not provide a basis for this opinion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

However, the July 2010 opinion of Dr. S.J.B. concluded that the Veteran's service-connected knee injury resulted in a leg length inequality, and this inequality resulted in the mechanical destruction of the Veteran's joints, including his left hip.  This opinion was based on a review of the Veteran's records, and is supported by an adequate rationale.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran's left hip disability is not proximately due to or aggravated by his right knee condition.  Therefore, the Board finds that service connection is warranted.

In evaluating the Veteran's claim, the Board must also assess the competency and credibility of statements made by the Veteran and other lay witnesses in support of his claim. In this case, the competent medical evidence of record is sufficient to establish a currently diagnosed condition and its etiology to a service-connected disability.  To the extent that those findings are based on the Veteran's reports of symptoms he has experienced, the Board notes that the Veteran is competent to report that he experiences certain symptoms such as an altered gait.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences.  Therefore, service connection for left hip degenerative joint disease, status post total hip arthroplasty is warranted.



ORDER

Service connection for left hip degenerative joint disease, status post total hip arthroplasty, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


